                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:18-CV-372-D


ROSEALENESTOCKS,                            )
                                            )
                             Plaintiff,    )
                                            )
                    v.                      )
                                            )                ORDER
COMMUNITY HEALTH                           )
INTERVENTION & SICKLE CELL                 )
AGENCY, INC., MARY MCALLISTER,             )
and DELVIN MCALLISTER,                     )
                                            )
                             Defendants. )

       On July 25,2018, Rosealene Stocks ("Stocks" or''plaintiff'') filed a complaint [D.E. 1]. On

October22, 2018, Community Health Intervention& Sickle Cell Agency, Inc., Mary McAllister, and

DelvinMcAllister (collectively "defendants") moved for judgment on the pleadings pursuant to Rule

12(c) of the Federal Rules of Civil Procedure [D.E. 16] and filed a memorandum in support [D.E.

17]. On November 21, 2018, Stocks responded in opposition [D.E. 21]. On December 3, 2018,
                               )




defendants replied [D.E. 22]. On December 13, 2018, Stocks moved for leave to file an amended

complaint pursuant to Rule 15 of the Federal Rules of Civil Procedure [D.E. 27], and Stocks filed

a memorandum in support and a proposed first amended complaint [D.E. 28].

       The court GRANTS Stocks's motion for leave to amend her complaint [D.E. 27]. In light

ofthat motion, defendants' motion for judgment on the pleadings [D.E. 16] is DIS:MISSED as moot.

Stocks shall file the amended complaint by December 21, 2018. Defendants may plead in response

to· the amended complaint. See Fed. R. Civ. P. 15(a)(3).

       SO ORDERED. This I 4-day ofDecember 2018.


                                                    JfksStates
                                                         c-%EVEi
                                                    United
                                                                      m
                                                               District Judge
